Citation Nr: 0412298	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  97-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left leg disability 
claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for left ankle 
disability claimed as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), which denied service connection for low back, left hip, 
left leg, and left ankle disabilities, including as secondary 
to above-the-knee amputation of the right leg.  

Pursuant to the veteran's request, in April 1999, a hearing 
at the RO was held before the undersigned who is a Veterans 
Law Judge rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.  

The claims for entitlement to service connection for low back 
disability and left hip disability were granted by the RO in 
a rating decision of June 2003; therefore those issues are no 
longer on appeal and the Board has determined the issues 
remaining to be those as listed on the title page of this 
decision.  As a result of this favorable action, the 
veteran's combined schedular rating was determined to be 60 
percent, effective June 1, 1963; 80 percent, effective 
October 17, 1996; 100 percent, effective April 10, 1997; and 
90 percent, effective July 1, 1998.  He was assigned a total 
rating due to individual unemployabililty, effective October 
17, 1996, despite evidence to the effect that he was 
employed.  Later, by rating decision of January 2004, which 
granted service connection for depression on a secondary 
basis, and increased ratings for other disabilities, the 
combined schedular evaluation was determined to be 100 
percent, effective July 28, 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his left leg and left ankle 
disorders should be service connected on the basis that such 
developed as a result of disability arising from his service-
connected above-the-knee amputation of the right leg.  As 
noted above, in a June 2003 rating decision, the veteran was 
granted entitlement to service connection for low back 
disability and left hip disability, on the basis that these 
were aggravated by the service-connected amputation, which 
resulted in increased weight bearing on the remaining joints 
and impairment of gait.  The denial of service connection for 
left leg and left ankle disability was confirmed and 
continued.  The supplemental statements of the case provided 
to the veteran in June and October 2003 do not clearly 
reflect that consideration was given to whether a secondary 
relationship exists between either of these claimed disorders 
and the left hip and low back disorders, recently service 
connected.  In this regard, the Board recognizes that there 
is conflicting evidence as to the presence of a left leg 
and/or left ankle disorder, separate and apart from symptoms 
attributable to the veteran's service-connected disorders.  
In view of the long history of left leg and ankle symptoms, 
the Board finds it advisable that further development be 
conducted to establish whether the veteran has chronic left 
leg and left ankle disabilities and, if so, whether such are 
secondary to his service-connected musculoskeletal 
disabilities; or whether symptoms involving his left leg and 
ankle constitute manifestations only of his service-connected 
disorders (in which case they should be considered in the 
assigned evaluations), or other disabilities.  

Historically, service medical records show injuries in 
service related to an automobile accident while on leave on 
March 22, 1962, including compound, open fracture of the 
right femur at the knee with nerve involvement, other 
injuries to the right leg and foot, multiple lacerations of 
the legs and face, concussion of the brain, simple fracture 
of the left 7th and 8th ribs, traumatic pneumothorax, and 
simple fracture of the right fifth metatarsal.  Involvement 
of the left lower extremity, to include the left leg and the 
left ankle, was not shown.  

Service medical records, including the veteran's Medical 
Board evaluation in April 1963, are negative for any 
condition of the left leg and the left ankle.  A poor gait 
pattern was noted upon post-accident treatment in March 1963, 
but no evidence was found of permanent central nervous system 
damage.  

On VA examination of May 1964, the veteran's history of a 
compound fracture of the right femur in service with 
subsequent osteomyelitis and ultimate above-knee-amputation 
was noted.  The veteran reported that his suction-socket 
prosthesis was giving him no trouble.  He did not complain of 
any pain in the stump, and examination of the stump showed it 
to be in good condition.  However, he was noted not to walk 
too well.  There were no assessments referable to the left 
lower extremity, described on examination as being "grossly 
normal throughout."  

Treatment records from the Magan Medical Clinic dated January 
1970 to November 1987 showed that the veteran was treated for 
left hip and left knee disabilities.  An August 1973 record 
indicated that the veteran was treated for complaints, in 
pertinent part, of intermittent pain in the left hip and left 
knee for the prior six months.  The examiner noted that the 
veteran had to use his left leg a lot because of his 
amputated right leg.  An August 1974 record indicated that 
the veteran reported his left leg had been buckling for the 
last month with a sensation on the left hip radiating down 
the leg.  The examination revealed full range of motion of 
the knee without evidence of effusion, normal pedal pulse, 
knee and ankle jerks three times, straight leg raising 
without difficulty, abduction and adduction without pain and 
a rolling lob-sided gait.  

On VA orthopedic examination of June 1987, the veteran was 
noted to be fairly obese at 275 pounds, to have no stump 
problem, and to have good muscle strength in the left lower 
extremity at 5/5 both proximally and distally.  Also in the 
left lower extremity, pulses were 2+ in the posterior 
tibialis and 1+ in the ankle, and skin condition was good.  
Range of motion of the left hip was severely limited in 
external rotation and with almost no internal rotation.  
There was straight leg raising on the left to 90 degrees.  
Assessments included, in pertinent part, right lower 
extremity above-knee amputation, degenerative joint disease 
of the right hip, severe degenerative joint disease of the 
left hip with changes like vascular necrosis of the femoral 
head and somewhat lateral displacement, mild lumbosacral 
spine degenerative joint disease, cane and prosthesis 
ambulation, and obesity.  

On VA examination of December 1996, the veteran complained of 
an "opening" in the ankle of the anterior left leg.  
However, there was good circulation in the left leg, with 
good pulses from the groin to the foot.  The examiner found 
the left leg to be "very functional."  The examiner 
assessed no motion of the right leg with mid-thigh 
prosthesis, and minimal motion of the left leg.  

On a VA neurological examination of December 1996, the 
examiner noted the veteran's history of inservice motor 
vehicle accident.  Current problems were noted to include 
severe arthritis of the left hip and weakness of the left 
leg.  Objectively, in pertinent part, there was arthritis of 
the left hip and weakness of the left thigh for flexion, but 
the rest of the left leg was found to be strong.  The 
examiner assessed that there was no neurological condition.  
However, the examiner found that the left leg was weak and 
very edematous with left foot ulcer.  The examiner diagnosed 
disuse atrophy and weakness of the left thigh flexors; severe 
edema of the left leg; and severe low back pain when sitting 
possibly secondary to low back pain (sic) secondary to disc 
disease.  The examiner also assessed a severe gait problem.  

On another VA examination of December 1996, the examiner 
noted the veteran's history of amputation, and complaints, in 
pertinent part, of recent increased pain with his left hip, 
back, and ankle.  Objectively, the veteran could not ambulate 
more than 50 yards or sit for more than five minutes.  
Strength was at most 3/5 in the left leg, and perhaps 4/5 in 
the left foot.  There was loss of sensation in the L4/L5 
dermatome.  There was also no adductive strength in the left 
leg and severely diminished range of motion in the left hip.  
X-rays showed arthritis of the hips bilaterally.  The 
examiner observed that despite good circulation in the left 
leg there was minimal movement in that leg.  An "opening" 
in the anterior portion of the left ankle was also observed.  
The examiner noted that the veteran's back, left hip, and 
left ankle conditions were "presumably due to the prior 
amputation," but that the weakness and the hyperreflexia 
that was found on the left leg could be due to spinal disease 
or cortico disease.  

At an April 1999 Travel Board personal hearing, the veteran 
testified that the arthritis of the left hip had been present 
for several years, and that thereafter his left ankle began 
swelling.  He testified that physicians had only found "poor 
circulation" in the left leg and ankle.  He explained that 
the leg swelled continually, and that he had numbness in the 
leg.  He testified that that he had been treated by a private 
doctor, but then sought VA care for his arthritis, having an 
examination for compensation purposes in approximately 1997, 
whereupon a cardiovascular condition was discovered.  He 
testified that he had never walked normally on his artificial 
leg.  The veteran also testified that he suffered from left 
leg and ankle conditions manifested by swelling and numbness.  
He added that swelling had been medically identified in the 
leg and ankle.  

VA treatment records from April 1997 to June 2003 noted that 
the veteran had a history of right, above the knee 
amputation, left hip osteoarthritis, hypertension, 
hypercholesterolemic, abdominal aortic aneurysm, back pain, 
lower left extremity pitting edema and left leg cellulitis.  

On VA examination of June 2001, the examiner reported that 
the veteran had full dorsiflexion of 20 out of 20 degrees and 
plantar flexion of 45 out of 45 degrees.  There was no 
evidence of instability, pain, weakness, fatigability, lack 
of endurance or incoordination of the left ankle.  No 
crepitation was noted although the veteran described some 
mild tenderness with complete dorsiflexion and plantar 
flexion.  There was no effusion of the joint and x-rays 
showed good bone density with normal joint articulation.  The 
examiner noted that there was no evidence to support left 
ankle pathology and it was irrelevant to comment on any 
relationship to the veteran's service.  There was no evidence 
of swelling or ulcer of the left foot/ankle.  The examiner 
also noted that degenerative disc disease and scars on the 
left leg were less likely proximately due to the service-
connected right leg amputation.  The examiner reported that 
the problem of breakdown of the veteran's left lower 
extremity in the scar that he had was probably due to suture 
reaction with the intermittent drainage from the area of his 
venous graft and that was the only part that might be 
secondary to his vascular problems.  The examiner noted that 
the veteran was at risk for ulcer formation at the time of 
his bypass surgery because of poor circulation from the donor 
site and the loss of sensation to the left leg due to the 
multilevel degenerative disc disease, however there was no 
ulceration at present in the left leg.  

On VA examination of July 2003, the examiner noted that there 
was trace edema in the left ankle and foot.  There was no 
evidence of clubbing, cyanosis or varicose veins.  Motor 
strength was 5-/5 in the left lower extremity.  Reflexes were 
2+ in the left knee and ankle.  

Based on the evidence of record and the June 2003 rating 
decision, new examination(s) should be provided to determine 
whether the veteran has a current left leg and/or left ankle 
disability, the etiology thereof, and any relationship of 
that disability to his service connected disorders, to 
include the low back disability and left hip disability.  The 
veteran should also be contacted to provide recent treatment 
records for his left leg disability and his left ankle 
disability.  

Finally, during the pendency of this appeal, the Veterans 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  While the new law and 
regulations have been provided to the veteran in a March 2003 
correspondence, in order to continue to comply with the VCAA, 
on Remand, the RO must assure that the provisions of this Act 
are complied with, including the notification requirement set 
forth in the law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that 
the appellant is expected to provide, 
and (d) any evidence in the 
appellant's possession that pertains 
to the claim that he is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio, supra.  

2.	The RO should request that the veteran 
provide the names, addresses, and 
approximate dates of recent treatment 
for his left leg disability and left 
ankle disability.  Ask him to provide 
an appropriate release for each 
private care provider.  Also, request 
from each provider so identified, 
copies of all treatment records for 
the veteran that is adequately 
identified.  Thereafter, associate all 
responses with the claims file.  If 
any request for private treatment 
records is unsuccessful, notify the 
veteran so he may obtain and submit 
the records himself.  

3.	Thereafter, whether or not additional 
treatment records have been provided, 
the RO should schedule the veteran for 
an appropriate examination(s) to 
determine whether he has an existing 
left leg disability and/or left ankle 
disability and whether, if existing 
disabilities are found, it is at least 
as likely as not that it was caused by 
service-connected disabilities or due 
to unrelated causes.  

All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner(s) 
should support his or her assessments 
by discussing medical principles as 
applied to specific medical evidence 
in this case.  The claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination reports.  
All examination findings along with 
the complete rationale for the 
opinions and conclusions reached 
should be set forth in the reports.  

After the examinations, any indicated 
testing, and a review of the evidence 
in the claims folder, including 
service, private, and VA medical 
records, the provider(s) should 
express opinions as to the following:

(a)	Does the veteran have a 
chronic, separate and distinct, 
left leg disorder, or do any left 
leg symptoms which are present 
represent manifestations of his 
service-connected disabilities, 
specifically his low back and 
left hip disabilities;

(b)	Does the veteran have a 
chronic, separate and distinct, 
left ankle disability, or do any 
left ankle symptoms which are 
present represent manifestations 
of his service-connected 
disabilities, specifically his 
low back and left hip 
disabilities?


4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


